J-S44030-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.Y.V., A MINOR            IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL OF: A.M.P., MOTHER                      No. 3210 EDA 2015


           Appeal from the Decree entered September 29, 2015,
       in the Court of Common Pleas of Philadelphia County, Family
    Court, at Nos: CP-51-AP-0000024-2015, CP-51-DP-0002507-2011,
                         FID: 51-FN-004715-2011

IN THE INTEREST OF: J.M.V., JR., A             IN THE SUPERIOR COURT OF
MINOR                                                PENNSYLVANIA


APPEAL OF: A.M.P., MOTHER                      No. 3211 EDA 2015


           Appeal from the Decree entered September 29, 2015,
       in the Court of Common Pleas of Philadelphia County, Family
    Court, at Nos: CP-51-AP-0000602-2015, CP-51-DP-0002508-2011,
                         FID: 51-FN-004715-2011

IN THE INTEREST OF: J.J.P., A MINOR            IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL OF: A.M.P., MOTHER                      No. 3291 EDA 2015


           Appeal from the Decree entered September 29, 2015,
       in the Court of Common Pleas of Philadelphia County, Family
    Court, at Nos: CP-51-AP-0000023-2015, CP-51-DP-0002505-2011,
                         FID: 51-FN-004715-2011

BEFORE: FORD ELLIOTT, P.J.E., STABILE, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                            FILED JULY 21, 2016

      A.M.P. (“Mother”) appeals from the decrees entered September 29,

2015, which involuntarily terminated her parental rights to her minor

children, J.M.V., Jr., a male born in August of 2004; A.Y.V., a female born in
J-S44030-16


May of 2007; and J.J.P., a male born in December of 2011 (collectively, “the

Children”). In addition, Mother appeals from the orders entered that same

day, which changed the permanency goals of J.M.V., Jr., and A.Y.V. to

adoption.1 We affirm.

      On December 27, 2011, the Philadelphia Department of Human

Services (“DHS”) filed dependency petitions with respect to each of the

Children.   In its petitions, DHS alleged that Mother tested positive for

cocaine at the time of J.J.P.’s birth.      Dependency Petitions, 12/27/11

(Statement of Facts at ¶ g). In addition, Mother lacked appropriate housing.

Id. (Statement of Facts at ¶ d). Mother’s whereabouts were unknown, and

the Children were residing in the home of a family friend. Id. (Statement of

Facts at ¶¶ d-k).    The Children were adjudicated dependent by orders

entered January 26, 2012.

      On January 12, 2015, DHS filed petitions to involuntarily terminate

Mother’s parental rights to A.Y.V. and J.J.P., and petitions to change the

permanency goals of A.Y.V. and J.J.P. to adoption. DHS filed a petition to

involuntarily terminate Mother’s parental rights to J.M.V., Jr., and a petition



1
  The trial court entered separate decrees terminating the parental rights of
J.M.V., Sr. (“Father”), to J.M.V., Jr., and A.Y.V. The court also entered a
decree terminating the parental rights of any unknown father that J.M.V.,
Jr., may have. The court did not enter a decree terminating Father’s rights
to J.J.P., nor did it enter an order changing J.J.P.’s permanency goal to
adoption.    During the termination and goal change hearing, the court
indicated that it would continue the proceedings with respect to Father and
J.J.P., so that a paternity test could be obtained in order to determine
whether Father is J.J.P.’s biological father. N.T., 9/29/15, at 6-7, 144-45.
                                     -2-
J-S44030-16


to change the permanency goal of J.M.V., Jr., to adoption on September 14,

2015. A termination and goal change hearing took place on September 29,

2015, during which the trial court heard the testimony of psychologist, Bill

Russell, Ph.D.; psychologist, Erica Williams, Psy.D.; community umbrella

agency case manager, Jose DeJesus; the pre-adoptive foster mother of

A.Y.V. and J.J.P., O.T. (“Foster Mother”); Father; and Mother. Following the

hearing, the trial court entered decrees terminating Mother’s parental rights

to the Children, and orders changing the permanency goals of J.M.V., Jr.,

and A.Y.V. to adoption.     Mother timely filed notices of appeal from the

decrees terminating her parental rights to J.M.V., Jr., and A.Y.V., as well as

the orders changing the permanency goals of J.M.V., Jr., and A.Y.V. to

adoption, on October 16, 2015. Mother timely filed a notice of appeal from

the decree terminating her parental rights to J.J.P. on October 23, 2015.2

Mother included a concise statement of errors complained of on appeal with

each notice of appeal.

      Mother now raises the following issues for our review.

      A. Whether the trial court erred in denying the objection to the
      parenting capacity and bonding expert[s] to be qualified as



2
  The certified record contains two copies of notices of appeal with respect to
J.J.P., one in J.J.P.’s adoption record, and one in J.J.P.’s dependency record.
Both notices of appeal contain the docket number from J.J.P.’s adoption
matter, as well as the docket number from J.J.P.’s dependency matter, and
indicate that Mother is appealing from the “Order terminating parental rights
of Mother and changing goal to adoption on September 29, 2015.” Notice of
Appeal, 10/23/15. As noted above, the trial court did not enter an order
changing J.J.P.’s permanency goal to adoption on September 29, 2015.
                                     -3-
J-S44030-16


      experts where [DHS] did not present any evidence with regard
      to their qualifications?

      B. Whether the trial court erred in involuntarily terminating the
      Mother’s parental rights where there was [sic] the bonding
      evaluation was incredible in that Mother had consistently visited
      her Children and there was a bond between the Mother and
      Children and the termination of parental rights would have a
      negative effect on the developmental, physical and emotional
      needs of the Children?

Mother’s brief at 5 (unnecessary capitalization omitted).3

      Mother’s first claim on appeal is that the trial court erred by permitting

Dr. Russell and Dr. Williams to testify as experts during the termination and

goal change hearing. Mother’s brief at 8-10. Mother argues that there was

no evidence presented during the hearing to confirm that Dr. Russell and Dr.

Williams have the qualifications necessary to provide expert testimony. Id.

at 8, 10. In its opinion pursuant to Pa.R.A.P. 1925(a)(2)(ii), the trial court

explained that it permitted Dr. Russell and Dr. Williams to testify as experts

because “both Dr. Russell and Dr. Williams had testified before the [trial

3
  While Mother purports to appeal from the orders changing the permanency
goals of J.M.V., Jr., and A.Y.V. to adoption, she does not raise any claim
regarding these orders in her statement of question involved. Her brief
includes no substantive discussion of the goal change orders, nor does it
contain any citation to relevant authority. Accordingly, Mother has failed to
preserve any challenge to the goal change orders for our review. See
Krebs v. United Refining Co. of Pa., 893 A.2d 776, 797 (Pa. Super. 2006)
(“We will not ordinarily consider any issue if it has not been set forth in or
suggested by an appellate brief's statement of questions involved, . . . .”)
(citations omitted); In re W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011),
appeal denied, 24 A.3d 364 (Pa. 2011) (quoting In re A.C., 991 A.2d 884,
897 (Pa. Super. 2010)) (“‘[W]here an appellate brief fails to provide any
discussion of a claim with citation to relevant authority or fails to develop the
issue in any other meaningful fashion capable of review, that claim is
waived.”’).
                                      -4-
J-S44030-16


c]ourt on numerous occasions and had been certified as [e]xperts and found

qualified to offer opinions in their respective areas of expertise.” Trial Court

Opinion, 2/10/16, at 13.

      Admission of evidence is within the sound discretion of the trial
      court and a trial court's rulings on the admission of evidence will
      not be overturned absent an abuse of discretion or
      misapplication of law. An abuse of discretion is not merely an
      error of judgment, but if in reaching a conclusion the law is
      overridden or misapplied, or the judgment exercised is
      manifestly unreasonable, or the result of partiality, prejudice,
      bias or ill-will, as shown by the evidence or the record, discretion
      is abused.

Schuenemann v. Dreemz, LLC, 34 A.3d 94, 100-01 (Pa. Super. 2011)

(quotations and citations omitted).

      The admission of expert testimony is governed by Rule 702 of the

Pennsylvania Rules of Evidence. Rule 702 provides as follows.

      A witness who is qualified as an expert by knowledge, skill,
      experience, training, or education may testify in the form of an
      opinion or otherwise if:

      (a) the expert’s scientific, technical, or other specialized
      knowledge is beyond that possessed by the average layperson;

      (b) the expert’s scientific, technical, or other specialized
      knowledge will help the trier of fact to understand the evidence
      or to determine a fact in issue; and

      (c) the expert’s methodology is generally accepted in the
      relevant field.

Pa.R.E. 702.

      It is well established in this Commonwealth that the standard for
      qualification of an expert witness is a liberal one. The test to be
      applied when qualifying an expert witness is whether the witness
      has any reasonable pretension to specialized knowledge on the

                                      -5-
J-S44030-16


      subject under investigation. If he does, he may testify and the
      weight to be given to such testimony is for the trier of fact to
      determine. It is also well established that a witness may be
      qualified to render an expert opinion based on training and
      experience. Formal education on the subject matter of the
      testimony is not required, . . . . It is not a necessary prerequisite
      that the expert be possessed of all of the knowledge in a given
      field, only that he possess more knowledge than is otherwise
      within the ordinary range of training, knowledge, intelligence or
      experience.

Miller v. Brass Rail Tavern, Inc., 664 A.2d 525, 528 (Pa. 1995) (citations

and emphasis omitted).

      After a thorough review of the record in this matter, we conclude that

the trial court did not abuse its discretion by permitting Dr. Russell and Dr.

Williams to provide expert testimony. With respect to Dr. Russell, the record

reveals that sufficient testimony was presented during the termination and

goal change hearing to confirm that he was qualified to testify as an expert

witness.   Dr. Russell testified that he is a psychologist employed by

Assessment    and   Treatment    Alternatives   and   Forensic   Mental   Health

Services. N.T., 9/29/15, at 9-10. Dr. Russell stated that he performed a

parenting capacity evaluation with respect to Mother, and he explained in

detail how such evaluations are performed.4 Id. at 10-12. Dr. Russell noted


4
  As a result of this evaluation, Dr. Russell prepared a Report of Forensic
Evaluation, dated August 19, 2014. See DHS Exhibit 1. In his report, Dr.
Russell concluded that Mother is not currently able to provide the Children
with safety and permanency. Id. at 12 (unnumbered pages). Dr. Russell
emphasized that Mother has a history of poor decision making, and that
Mother minimizes the impact that her poor choices have had on the
Children. Id. Dr. Russell also expressed concern that Mother is unemployed
and has no immediate plans to obtain employment. Id.

                                      -6-
J-S44030-16


that he has been doing contract work for DHS since approximately 1992,

and that he performs an average of two parenting capacity evaluations per

week, “depending on shows and no-shows.” Id. at 32-33. Thus, it is clear

that that Dr. Russell possesses at least a “reasonable pretension to

specialized knowledge” in the subject of parental capacity. See Miller, 664
A.2d at 528.

      With respect to Dr. Williams, we observe that Mother’s counsel did not

object to the trial court’s ruling that she was qualified to testify as an expert.

As a result, Mother has failed to preserve a challenge to the testimony of Dr.

Williams for our review. See Rancosky v. Washington Nat. Ins. Co., 130
A.3d 79, 102 (Pa. Super. 2015), reargument denied (Feb. 25, 2016) (citing

Shelhamer v. John Crane, Inc., 58 A.3d 767, 770 (Pa. Super. 2012);

Pa.R.C.P. 227.1(b)(1); Pa.R.A.P. 302(a)) (“In order to preserve an issue for

appellate purposes, the party must make a timely and specific objection to

ensure that the trial court has the opportunity to correct the alleged trial

error.”).

      Mother’s second claim is that the trial court erred by terminating her

parental rights with respect to the Children. We consider this issue mindful

of the following.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an

                                      -7-
J-S44030-16


      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In the instant matter, the trial court terminated Mother’s parental

rights pursuant to Sections 2511(a)(1), (2), (5), (8), and (b), which provide

as follows.

      a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:


                                      -8-
J-S44030-16


          (1) The parent by conduct continuing for a period of
          at least six months immediately preceding the filing
          of the petition either has evidenced a settled purpose
          of relinquishing parental claim to a child or has
          refused or failed to perform parental duties.

          (2) The repeated and continued incapacity, abuse,
          neglect or refusal of the parent has caused the child
          to be without essential parental care, control or
          subsistence necessary for his physical or mental
          well-being and the conditions and causes of the
          incapacity, abuse, neglect or refusal cannot or will
          not be remedied by the parent.

                                   ***

          (5) The child has been removed from the care of the
          parent by the court or under a voluntary agreement
          with an agency for a period of at least six months,
          the conditions which led to the removal or placement
          of the child continue to exist, the parent cannot or
          will not remedy those conditions within a reasonable
          period of time, the services or assistance reasonably
          available to the parent are not likely to remedy the
          conditions which led to the removal or placement of
          the child within a reasonable period of time and
          termination of the parental rights would best serve
          the needs and welfare of the child.

                                   ***

          (8) The child has been removed from the care of the
          parent by the court or under a voluntary agreement
          with an agency, 12 months or more have elapsed
          from the date of removal or placement, the
          conditions which led to the removal or placement of
          the child continue to exist and termination of
          parental rights would best serve the needs and
          welfare of the child.

                                   ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the

                                  -9-
J-S44030-16


      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).

      In her brief on appeal, Mother makes no effort to argue that the trial

court erred by terminating her parental rights pursuant to Section 2511(a).

Instead, Mother challenges the court’s analysis pursuant to Section 2511(b).

Mother argues that the Children are bonded to her, and that terminating her

parental rights will be detrimental to them. Mother’s brief at 11-13.

      Section 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, Section 2511(b) does not explicitly require a bonding
      analysis and the term ‘bond’ is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered as
      part of our analysis. While a parent’s emotional bond with his or
      her child is a major aspect of the subsection 2511(b) best-
      interest analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court
            stated that the trial court should consider the
            importance of continuity of relationships and whether
            any existing parent-child bond can be severed
            without detrimental effects on the child.

                                     - 10 -
J-S44030-16



In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

      Here, the trial court concluded that terminating Mother’s parental

rights would best serve the needs and welfare of the Children. Trial Court

Opinion, 2/10/16, at 12.      The court found that the Children have a

relationship with Mother, but that the Children would not suffer irreparable

harm if Mother’s parental rights are terminated.    Id.    The court observed

that the Children are doing well in their foster homes, and that J.J.P. and

A.Y.V. refer to their foster mother as their mother. Id.

      We again conclude that the trial court did not abuse its discretion.

During the termination and goal change hearing, Dr. Williams testified that

she completed a bonding evaluation with respect to Mother and the Children

in November of 2014.     N.T., 9/29/15, at 48.    During the evaluation, Dr.

Williams observed Mother interact with the Children for approximately an

hour. Id. at 49, 62. Dr. Williams noted that the Children were happy to see

Mother, that they sought Mother’s attention during the evaluation, and that

they appeared to enjoy Mother’s company. Id. at 51, 53. Dr. Williams also

noted that the Children hugged Mother at the conclusion of the evaluation,

although they left the evaluation without resistance. Id. at 52, 57. Based

on this evaluation, Dr. Williams concluded that the Children have a bond

with Mother. Id. at 53-54. However, Dr. Williams observed that the bond

                                    - 11 -
J-S44030-16


“doesn’t appear to be one of a caregiver. . . . [I]t wasn’t one where she was

the parent or the caregiver of the [C]hildren.”       Id. at 53.   Dr. Williams

opined that the Children would not suffer irreparable harm if Mother’s

parental rights were terminated, so long as they are provided with “proper

support.” Id. at 53-54.

      Community umbrella agency case manager, Jose DeJesus, testified

that A.Y.V. and J.J.P. have resided with Foster Mother since 2011.        Id. at

71-72. Mr. DeJesus observed that A.Y.V. and J.J.P. refer to Foster Mother as

their mother. Id. at 72-73. In contrast, A.Y.V., refers to Mother by her first

name. Id. at 72. A.Y.V. has indicated that she does not want to attend her

visits with Mother, and both A.Y.V. and J.J.P. are excited to see Foster

Mother at the conclusion of Mother’s visits. Id. at 89-91. With respect to

J.M.V., Jr., Mr. DeJesus testified that he would like to live with his previous

foster father. Id. at 74. Mr. DeJesus explained that the plan is for J.M.V.,

Jr., to return to his previous foster father, and that the foster father will act

as a pre-adoptive resource.      Id.    Mr. DeJesus did not believe that the

Children will suffer irreparable harm if Mother’s parental rights are

terminated. Id. Mr. DeJesus opined that it would be in the best interest of

the Children to be freed for adoption. Id.

      Finally, Foster Mother testified that Mother has occasionally missed her

visits with A.Y.V. and J.J.P. since they were placed in Foster Mother’s care.

Id. at 106-08. A.Y.V. initially would be upset when Mother failed to attend


                                       - 12 -
J-S44030-16


her visits. Id. at 106-07. A.Y.V. would ask where Mother was and if Mother

loved her. Id. at 106. More recently, Foster Mother observed that A.Y.V.

has become resistant to attending visits, and “doesn’t really care” when

Mother fails to attend.   Id. at 109, 111.   Foster Mother further explained

that J.J.P. was very young when he was removed from Mother’s care, and he

does not understand that Mother is his mother. Id. at 109. J.J.P. gets very

emotional before visits, and also does not want to attend. Id. After visits,

A.Y.V. and J.J.P. exhibit aggressive behaviors, and “it takes one or two days

to get them back into a routine.” Id. at 109-11.

      Thus, the record supports the trial court’s finding that it would best

serve the needs and welfare of the Children to terminate Mother’s parental

rights.   While Mother and the Children share a bond, the record confirms

that it is not a parental/child bond. Moreover, the Children are in need of

permanence and stability. At the time of the termination and goal change

hearing, the Children had been in foster care for over three and a half years.

Pre-adoptive resources are available for the Children, and the record

indicates that the Children will not suffer irreparable harm if Mother’s

parental rights are terminated.

      Accordingly, because we conclude that the trial court did not abuse its

discretion by terminating Mother’s parental rights, and because Mother has

failed to preserve any challenge with respect to the orders changing the




                                    - 13 -
J-S44030-16


permanency goals of A.Y.V. and J.M.V., Jr., to adoption, we affirm the

decrees and orders of the trial court.

      Decrees affirmed. Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/21/2016




                                     - 14 -